ORFINGER, Judge,
dissenting.
I dissent because no purpose is served by vacating the sentence and sending it back for resentencing. With the points for victim injury included, the recommended sentence was any non-state prison sanction. With these points excluded, the recommended sentence will be exactly the same. There is nothing lower for a felony conviction. The trial judge bumped the sentence into the next higher cell because of defendant’s violation of probation, which he can do. Therefore, with or without the points for victim injury, the sentence will be the same, and is a lawful sentence. I would affirm.